Citation Nr: 0705144	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  06-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of cold 
weather injury to lower legs.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from March 1948 
to March 1954 and in the Air Force from July 1957 to February 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The veteran requested a video hearing with the Board; 
however, the veteran did not show up for the scheduled 
hearing.  Therefore, there is no Board hearing request 
pending at this time.  See 38 C.F.R. § 20.704(d) (2006).

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900.


FINDING OF FACT

The record lacks competent evidence that the veteran 
developed a continuing disability due to cold weather 
exposure during service.


CONCLUSION OF LAW

Chronic residuals of cold weather injury to lower legs were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in February 2005, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Regardless, the veteran was given notice of the last two 
elements in a letter dated March 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained private medical 
records, VA treatment records, and service medical records.  
It should be noted that while VA has the veteran's service 
medical records, the Air Force medical records were damaged 
in a fire and could not be mailed.  VA does have photocopies 
of these records, but they are of poor quality.  The veteran 
has not indicated the existence of any additional records 
that would aid in substantiating the claim.  A VA examination 
was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service Connection

The veteran asserts that he has residuals of cold weather 
injury to lower legs caused by exposure while serving on 
active duty in the United States Army.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, some of the veteran's medical records were 
damaged and the available copies are of poor quality.  It is 
unclear from the record if the Board has all of the veteran's 
medical records before it.  The Board wishes to make it clear 
that it understands the Court has held that, in cases where 
records once in the hands of the Government are missing, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein has been undertaken with this 
heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
In this case it is not in dispute that the veteran was 
exposed to cold weather while serving in Korea in his first 
period of service.  It does appear that the medical records 
of the first period of service are complete and are legible.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of cold weather 
injury to lower legs.  Even assuming the veteran suffered a 
cold weather injury while in service there is no competent 
evidence that that injury is connected to the veteran's 
current disabilities.  The available service medical records, 
especially those for the first period of service reveal no 
treatment for cold injury.  There is one notation by history 
in 1953, when being treated for a pilonidal cyst, that the 
veteran had experienced a "slight touch of frost bite since 
51."  Examination of the extremities at that time and at 
every other time recorded on available service medical 
records revealed normal findings.  Thus, while appellant 
apparently had an episode of frostbite during service, there 
is no evidence that he received treatment, or had complaints 
related thereto at any time during either period of service.

During the veteran's May 2006 VA examination, the examiner 
diagnosed severe peripheral arterial vascular disease of the 
left lower extremity and stated that "it would be difficult 
to attribute that to the cold injury."  It should be noted 
that this is the only competent medical evidence on file to 
address any connection between the veteran's service and his 
current disability.  

The examiner did state that the veteran had some 
onychomycosis and tinea pedis "that may well be related or 
attributed to his cold weather injury."  (Emphasis added.)  
Such a statement, however, is speculative and not enough to 
support the grant of a claim for service connection.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Furthermore, as noted, 
service medical records revealed no residuals of the episode 
of frostbite, to include any type of skin disorder.

The Board does not doubt the sincerity of the veteran's 
belief that he has residuals of cold weather injury to his 
lower legs as a result of cold weather exposure during his 
service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

In sum, there is no indication in the medical evidence of 
record subsequent to service that the veteran has residuals 
of cold weather injury to lower legs related to his period of 
active duty.  The only competent medical evidence on file 
addressing the issue of any connection between the veteran's 
service and his current disability found that it would be 
"difficult to attribute" the veteran's current disability 
with a cold injury.  Accordingly, the preponderance of the 
evidence is against a finding of a nexus between the 
veteran's post service diagnoses of multiple vascular 
diseases and service.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for residuals of cold weather injury to 
lower legs is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


